Citation Nr: 1400320	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-49 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis of the ankles. 

2.  Entitlement to service connection for bilateral arthritis of the knees.  

3.  Entitlement to service connection for bilateral arthritis of the shoulders.  

4.  Entitlement to service connection for a low back disorder, to include arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 until May 1980.  Records indicate that the Veteran also had reserve duty service after discharge from active service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision rendered by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran later testified before the undersigned at a Video Conference hearing in October 2012.  The hearing transcript is of record.  

The Veteran filed a Notice of Disagreement (NOD) in August 2008, stating that he was appealing the RO's August 2008 rating decision denying service connection for arthritis of the ankles, knees, shoulders, a low back condition, and post-traumatic stress disorder (PTSD).  The claims were readjudicated in a November 2009 Statement of the Case (SOC), and the Veteran filed a timely Substantive Appeal in December 2009.  His VA Form 9 indicates that the appeal was limited to service connection for the claimed orthopedic conditions, and not PTSD.  See Substantive Appeal, December 2009.  That same month, the Veteran filed a claim requesting service connection for depressive disorder.  In August, 2011, two years after filing his Substantive Appeal, the Veteran submitted a statement indicating that he did not intended to withdraw his PTSD claim.  In light of this procedural history, and the fact that PTSD was not raised by the Veteran or his representative at the October 2012 hearing before the Board, the Board finds that the Veteran did not perfect an appeal of the denial of his claim for service connection for PTSD, and that the Board therefore does not have jurisdiction over this matter.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further RO action with respect to the claims on appeal is warranted.  

The Veteran contends that he experiences arthritis in the ankles, knees, shoulders and lumbar spine as a result of overuse of these areas during active service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To be considered adequate, the medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has submitted records from the VA Medical Center (VAMC) in San Antonio, Texas, which indicate that the Veteran has a history of cervical spine fusion, bilateral shoulder and back pain, and degenerative changes in the knees and ankles.  A January 2009 record also shows that the Veteran reported that he underwent neck surgery following a motorcycle accident.  These records do not include a VA examination, nor do they show diagnoses of the claimed disorders.  
The Veteran has also submitted private treatment records showing that he received treatment for a degenerative spine condition.  

From this record, it is unclear whether the Veteran currently has a diagnosis of arthritis of the ankles, knees, shoulders, or spine and whether any such disability is related to the Veteran's active duty service.  Consequently, a remand to secure further medical examination and advisory opinions is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any additional relevant medical evidence that may have come into existence since the September 2009 VA treatment record.  

2. Send the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional evidence pertinent to the claim.  The RO should specifically request that the Veteran submit any records related to a diagnosis of any of the claimed conditions.  

3. If the Veteran responds, assist him in obtaining any additional evidence identified.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4. Following the development set forth above, schedule the Veteran for a VA examination with an appropriate physician to determine whether he currently has a bilateral ankle, shoulder, knee and/or back disability, and if so, whether any such disabilities are related to his active duty.  All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  The examiner shall opine:  

a) Whether the Veteran has a current bilateral ankle, knee, shoulder and/or low back disability; 

b) and if so, whether it is at least as likely as not (i.e. a probability of 50 percent or more) that any such diagnosed disability was incurred in or as a result of the Veteran's active duty service.  

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

5. Upon completion of the above-requested development, the RO should readjudicate the claims on appeal, taking into account all available evidence and conducting any additional development deemed necessary. If the service connection claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


